DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-25 are pending and are examined herein.
Information Disclosure Statement
	No Information Disclosure Statement (IDS) has been filed in this application. Applicant is
reminded that each individual associated with the filing and prosecution of a patent application has a
duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a
duty to disclose to the Office all information known to that individual to be material to patentability (see
37 C.F.R. 1.56).	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 18 recite, “having nucleotide sequence that is complementary to each other”. Per MPEP 2173.02(I), if the language of a claim, given its broadest reasonable interpretation, is such that a 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.  In the instant case, one of ordinary skill may interpret the claim as having two adapters that are complementary to each other but also interpret the claim as having two adapters wherein the ends of each adapter have a complementary sequence (such as in a double stranded adapter).  For the purpose of compact prosecution, the claim has been interpreted as the two adapters being complementary to each other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Andersen et al.
Claims 1-17 and 22-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andersen et al. (PGPUB US 2020/0377935 A1, with priority to Provisional Application No. 62/476,541, filed on 03/24/2017).
Regarding claim 1
providing a target polynucleotide with a 5' and a 3' end, 
providing at least two adaptors with ends having nucleotide sequence that is complementary to each other, and 
ligating the adaptor ends to the target polynucleotide to form a ligation product. (e.g. para. [0015] and Fig. 1A).
Regarding claims 2-6, Andersen teaches wherein the two adaptors are double stranded DNA adaptors, wherein the two adaptors are single stranded RNA adaptors, wherein one of the two adaptors is a single-stranded RNA adaptor and the other is a single-stranded DNA adaptor, and wherein at least one of the two adaptors can be a hybrid of DNA and RNA,  (e.g. para. [0016]).
Regarding claim 7, Andersen teaches wherein the target polynucleotide is a double stranded DNA or complementary DNA (e.g. para. [0067]).
Regarding claim 8, Andersen teaches wherein the ligation product is the target polynucleotide with the adaptor ends having a complementary sequence flanking on each end of the target (e.g. para. [0015])
Regarding claims 9-10, Andersen teaches wherein the adaptors are at least a 4-mer sequence and wherein the adaptors are at least an 8-mer sequence (e.g. para. [0017]),
Regarding claim 11, Andersen teaches wherein the method suppresses the adaptor dimer formation by more than about 90% (e.g. para. [0035]; “less than...10…or 1% of adapters form dimers resulting from the method”).
Regarding claim 12, Andersen teaches further comprising a double stranded DNA ligase (e.g. para. [0056]).
Regarding claim 13, Andersen teaches requires no addition of a hairpin oligonucleotide to the ligation reaction (e.g. para. [0033] and Fig. 1A).
Regarding claim 14, Andersen teaches a method of preparing a library of nucleic acid sequences (e.g. para. [0005]) comprising the steps of: 
providing at least two adaptors with ends having nucleotide sequence complementary to each other, 
contacting the adaptor with a target nucleic acid sequences having a 5' and a 3' end, and 
(iii)         ligating the adaptor having the complementary sequence to the 5' and 3' ends of the target nucleic acid sequence using a double stranded DNA ligase or single stranded RNA ligase (e.g. para. [0033] and [0055]; “an enzyme such as a ligase can be used.  Generally for the purposes of this disclosure, an amplified target sequence can be ligated to an adapter to generate an adapter-ligated amplified target sequence” and para. [0056]; “T4 DNA ligase, T4 RNA ligase”)5
Regarding claim 15, Andersen teaches wherein the adaptor ends flanking the target nucleic acid sequence is configured to suppress the formation or abundance of adaptor dimers (e.g. para. [0014]).
Regarding claim 16, Andersen teaches wherein the adaptors are double stranded DNA or a single stranded RNA (e.g. para. [0016]).
Regarding claim 17, Andersen teaches wherein the target nucleic acid sequence is a double stranded DNA or a complementary DNA (cDNA) (e.g. para. 0067]).
Regarding claim 22, Andersen teaches a kit for suppressing adaptor dimer formation comprising: at least two oligonucleotide adaptors having nucleotide sequence that is complementary to each other (e.g. [0038]; “Kit” and Fig. 1A shows complementary adapters).
Regarding claim 23, Andersen teaches wherein the adaptors are single stranded RNA or double stranded DNA (e.g. para. [0016])
Regarding claim 24, Andersen teaches wherein the adaptors are at least a 4-mer sequence (e.g. para. 0017]).
Regarding claim 25, Andersen teaches further comprising an enzyme selected from the group consisting of ligase or polymerase (e.g. para. [0038]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Andersen et al. and Betts et al.
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (PGPUB US 2020/0377935 A1, with priority to Provisional Application No. 62/476,541, filed on 03/24/2017), as applied to claims 1-17 and 22-25 above, and further in view of Betts et al. (US 2015/0111789 A1, published 04/23/2015).
Regarding claim 18, Andersen teaches a method for suppressing or preventing adaptor dimer formation in SMART sequencing (e.g. para. [0005]) comprising the steps of: 
providing a target polynucleotide with a 5' and a 3' end, 
providing at least two adaptors with ends having nucleotide sequence that is complementary to each other, and 
adding the adaptor ends to the target polynucleotide (e.g. para. [0033]).
Andersen also teaches wherein the adaptors can be “compatible with at least one end of a nucleic acid fragment” per para. [0024].  However, Andersen does not explicitly teach wherein adding the adaptors to the target polynucleotide is in a ligase free reaction.  Betts does teach adding adaptors in a ligase free reaction (e.g. para. [0005]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify Andersen’s method with the teachings of Betts’ method of adding adapters without a ligase.  One would have been motivated to do so because Betts teaches 
“A disadvantage of ligation-based approaches for sequencing adapter addition is the number of steps involved, including the enzymatic and wash steps that are needed to prepare the target polynucleotide before solid phase amplification can be initiated. As one example, after ligation of the adapter sequences, unused adapter molecules must be separated from the ligated polynucleotides before adding the mixture to the flow cell. Otherwise, the unused adapter molecules can also hybridize to the immobilized primers, preventing efficient hybridization of the primers to the template molecules and subsequent extension. (e.g. para. [0003]).
	

	Regarding claim 19, Betts teaches wherein the target polynucleotide is a complementary DNA (e.g. para. [0009]).
	Regarding claim 20, Betts teaches further comprising addition of reverse transcriptase to facilitate the synthesis of complementary DNA ( e.g. Claims 1 and 10).
	Regarding claim 21, Betts teaches further comprising addition of a first strand synthesis primer and a template switching primer (e.g. para. [0043]; “template switch oligonucleotide (and optionally, a first strand synthesis primer”).

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/T.K.W./Examiner, Art Unit 1639               

/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639